Citation Nr: 0735707	
Decision Date: 11/13/07    Archive Date: 11/26/07

DOCKET NO.  05-23 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a left ankle 
disability, currently rated as 30 percent disabling.  

2.  Entitlement to an increased rating for a left knee 
disability, currently rated as 10 percent disabling.  

3.  Entitlement to a compensable rating for a left leg 
disability.  

4.  Entitlement to an effective date earlier than June 30, 
2004, for the assignment of a 30 percent disability rating 
for a left ankle disability.  

5.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).    


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1955 to March 
1958 and from July 1961 to June 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of a Department 
of Veterans Appeals (VA) Regional Office (RO) that increased 
the disability rating for a left ankle disability from 20 to 
30 percent, effective June 30, 2004; continued a 10 percent 
disability rating for a left knee disability and a 
noncompensable disability rating for a left leg disability; 
denied entitlement for an effective date earlier than June 
30, 2004, for the assignment of a 30 percent disability 
rating for a left ankle disability; and denied entitlement 
for a TDIU rating.  

 
FINDINGS OF FACT

1.  The veteran's left ankle disability is manifested by 
arthritis, marked limitation of motion and function, and 
pain.   

2.  The veteran's left knee disability is manifested by 
arthritis and painful motion.  

3.  The veteran's left leg disability is manifested by a 
healed proximal tibia fracture and proximal fibula fracture.  

4.  In a March 1993 decision, the RO granted service 
connection for a left ankle disability, and rated the 
disability noncompensable.  

5.  In a November 1996 rating decision, the RO increased the 
veteran's disability rating for a left ankle disability from 
0 to 20 percent disabling, effective May 30, 1996.  The 
veteran did not appeal that decision.  

6.  The veteran has not raised a claim of entitlement to 
revision of the November 1996 rating decision based upon 
clear and unmistakable error (CUE).  

7.  On June 30, 2004, the RO received a claim for an 
increased rating for a left ankle disability.  

8.  In an October 2004 rating decision, the RO increased the 
veteran's disability rating for a left ankle disability from 
20 to 30 percent disabling, effective June 30, 2004.

9.  There is no medical evidence of record dated earlier than 
June 30, 2004, which demonstrates that the veteran would be 
entitled to a 30 percent disability rating for his service-
connected left ankle disability.  

10.  The veteran's left ankle disability, left knee 
disability, and left leg disability have a combined 
disability rating of 40 percent.  His service-connected 
disabilities are not shown to be of such severity so as to 
preclude substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 30 percent for a 
left ankle disability have not been met.  38 U.S.C.A. § 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, 
Diagnostic Code (DCs) 5167, 5262, 5270 (2007).      

2.  The criteria for a rating higher than 10 percent for a 
left knee disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, 
Diagnostic Code (DCs) 5010, 5257, 5260, 5261.  

3.  The criteria for a compensable rating for a left leg 
disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 
(DC) 5003, 5010, 5262 (2007).  

4.  The criteria for an effective date earlier than June 30, 
2004, for the assignment of a 30 percent disability rating 
for a service-connected left ankle disability have not been 
met.  38 U.S.C.A. §§ 5101, 5103, 5107, 5110 (West 2002); 38 
C.F.R. § 3.400 (2007).  

5.  The criteria for the assignment of a TDIU rating have not 
been met, and there is no evidence to warrant referral for 
consideration of individual unemployability on an extra-
schedular basis.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1 (2007); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).    

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.    38 C.F.R. § 4.40 (2007).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2007).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2007), 
however, should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2007).  
For the purpose of rating disability from arthritis, the 
spine is considered a major joint.  38 C.F.R. § 4.45.

The words "slight," "moderate," and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2007).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (2007).  

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  DC 5010, 
traumatic arthritis, directs that the evaluation of arthritis 
be conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  When, however, the limitation of 
motion is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent may be applied to each such 
major joint or group of minor joints affected by limitation 
of motion.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5010.  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joints or 
two or more minor joint groups, will warrant a rating of 10 
percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  

The Board has evaluated the veteran's ankle, knee, and leg 
disorders under multiple diagnostic codes to determine if 
there is any basis to increase the assigned ratings.  Such 
evaluations involve consideration of the level of impairment 
of a veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59 (2007). 

1.  Left Ankle Disability 

The veteran's left ankle disability in this case has been 
rated as 30 percent disabling under DC 5262, the diagnostic 
code for impairment of tibia and fibula.  A 30 percent rating 
is assigned for malunion of the tibia and fibula with marked 
knee or ankle disability.  A 40 percent rating is assigned 
where there is a brace required and nonunion of the tibia and 
fibula with loose motion.  38 C.F.R. § 4.71a, DC 5262 (2007).  

On VA examination in October 2004, the veteran reported that 
he frequently ambulated with the use of a cane.  He was noted 
to have a markedly antalgic gait and limp.  Examination 
revealed significant osteophytes surrounding the left ankle.  
Range of motion of the left ankle was markedly limited with -
5 degrees maximum dorsiflexion and 20 degrees of plantar 
flexion.  There was significant pain and a decrease in range 
of motion of the subtalar joint.  There was a large palpable 
dorsal osteophyte present on the left talonavicular joint 
area.  Subtalar range of motion was less than 5 degrees 
inversion and at eversion.  There was significant guarding 
due to left ankle and foot pain.  The veteran was unable to 
stand on his toes.  Radiographs showed severe degenerative 
changes involving the talonavicular joint and subtalar joint 
of the left foot as well as moderate arthroses of the left 
ankle.  The diagnosis was significant arthritis involving the 
left ankle and to a greater extent the left hindfoot with 
subtalar joint, talonavicular joint, and talocalcaneal joint 
involvement.  There was almost complete ankylosis of the 
subtalar joint and evidence of abnormal weightbearing and 
functional limitations while standing and walking.  The 
examiner found that there was at least 25 percent additional 
functional loss and range of motion loss due to pain after 
repeated use.  The evidence showed malunion of tibia and 
fibula with marked ankle disability, but there was no 
evidence that a brace was required due to nonunion of tibia 
and fibula with loose motion.  38 C.F.R. § 4.71a, DC 5262 
(2007).  Thus, the schedular criteria of DC 5262 cannot serve 
as a basis for an increased rating.  

Other potentially applicable diagnostic codes include DCs 
5010 (traumatic arthritis), 5271 (limitation of motion of the 
ankle), 5272 (ankylosis of the subastralgar or tarsal joint), 
5273 (malunion of the os calcis or astralgus), and 5274 
(astralgalectomy).  However, none of these diagnostic codes 
provide for a rating in excess of 20 percent.  Accordingly, 
DCs 5010, 5271, 5272, 5273, and 5274 cannot serve as a basis 
for an increased rating in this case.  

Diagnostic Code 5270 applies to ankylosis of the ankle.  A 30 
percent rating is assigned for ankylosis in plantar flexion, 
between 30 and 40 degrees, or in dorsiflexion, between 0 and 
10 degrees.  A 40 percent rating is assigned for ankylosis in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees or with abduction, adduction, 
inversion or eversion deformity.  38 C.F.R. § 5270 (2007).  
On VA examination in October 2004, range of motion of the 
left ankle was markedly limited with -5 degrees maximum 
dorsiflexion and 20 degrees of plantar flexion.  Subtalar 
range of motion was less than 5 degrees inversion and at 
eversion.  The evidence did not show ankylosis in plantar 
flexion at more than 40 degrees, or in dorsiflexion at more 
than 10 degrees or with abduction, adduction, inversion or 
eversion deformity.  Thus, DC 5270 cannot serve as a basis 
for an increased rating in this case.  

The remaining potentially applicable diagnostic code is DC 
5167 (loss of use of foot), which provides for a 40 percent 
disability rating.  While the veteran's left ankle disability 
is significant, the medical evidence does not show, nor does 
he allege, that he has actually lost the use of the foot.  He 
is able to walk and stand, albeit with limitations, and 
clearly has more function in the foot than would be served 
with an amputation stump.  38 C.F.R. § 4.63 (2007).  Thus, 
the veteran is not entitled to a 40 percent rating under DC 
5167.   

In sum, the weight of the credible evidence demonstrates that 
the veteran's left ankle disability warrant no more than a 30 
percent rating.  As the preponderance of the evidence is 
against the claim for an increased rating, the "benefit-of-
the-doubt" rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 50 (1990).  

2.  Left Knee Disability 

The veteran's left knee disability has been rated as 10 
percent disabling under DC 5010, the diagnostic code for 
traumatic arthritis.  A 10 percent rating is assigned when 
there is x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups.  A 20 percent 
rating is assigned when there is x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations.  
38 C.F.R. § 4.71a, DC 5010 (2007).  

On VA examination in October 2004, the veteran's left knee 
was found to have a range of motion from 0 to 130 degrees.  
There was tenderness over the medial and lateral compartments 
and a positive patella grind.  His knee was negative for 
patella apprehension test, and it was stable with varus and 
valgus stress.  There was a negative Lachman's test and 
posterior drawer test.  There was tenderness upon McMurray's 
examination.  His knee strength was 5/5, he had no 
appreciable fatigability, and he walked without significant 
limp.  An x-ray revealed evidence of some mild patella 
chondromalacia.  There were also mild degenerative changes 
with medial compartment joint space narrowing and 
patellofemoral joint space narrowing.  The examiner diagnosed 
the veteran with left knee arthritis and found that he was 
having flare-ups on a weekly basis.  He further found that 
the flare-ups increased the pain by 50 percent, decreased the 
range of motion by 15 percent, and increased fatigability and 
incoordination by 10 percent.  There was radiographic 
evidence of arthritis and painful motion, but there was no 
evidence that there was arthritis with occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5010 
(2007).  Thus, the schedular criteria of DC 5010 cannot serve 
as a basis for an increased rating.  

Diagnostic Code 5257 applies to other impairment of the knee.  
A 10 percent rating is assigned for slight recurrent 
subluxation or lateral instability.  A 20 percent rating is 
assigned for moderate recurrent subluxation or lateral 
instability.  A 30 percent rating is assigned for severe 
recurrent subluxation or lateral instability.  38 C.F.R. 
§ 5257 (2007).  On VA examination in October 2004, the 
evidence did not show recurrent subluxation or lateral 
instability of the veteran's left knee.  The knee was stable 
to varus and valgus stress.  Thus, DC 5257 cannot serve as a 
basis for an increased rating or any separate rating in this 
case.  

Diagnostic Code 5260 applies to limitation of flexion of the 
leg, and Diagnostic Code 5261 applies to limitation of 
extension of the leg.  A 10 percent rating is assigned for 
flexion limited to 45 degrees and extension limited to 10 
degrees.  A 20 percent rating is assigned for flexion limited 
to 30 degrees and extension limited to 15 degrees.  A 30 
percent rating is assigned for flexion limited to 15 degrees 
and extension limited to 20 degrees.  A 40 percent rating is 
assigned for extension limited to 30 degrees.  A 50 percent 
rating is assigned for extension limited to 45 degrees.  
38 C.F.R. § 4.71a, DC 5260, 5261 (2007).  On VA examination 
in October 2004, the range of motion in the veteran's left 
knee was from 0 to 130 degrees.  There was no evidence that 
flexion was limited to 30 degrees or that extension was 
limited to 15 degrees.  Thus, the schedular criteria of DCs 
5260 and 5261 cannot serve as a basis for an increased 
rating.  

The Board notes that separate ratings can be given for 
limitation of extension under DC 5261, limitation of flexion 
under DC 5260, and instability under DC 5257.  However, the 
assignment of separate rating requires that a compensable 
rating be warranted under more than one of those Diagnostic 
Codes.  See VAOPGCPREC. 23-97, 62 Fed. Reg. 63604 (1997); 
VAOPGCPREC 09-04, 69 Fed. Reg. 59990 (2004).  The Board finds 
that a compensable rating is not warranted pursuant to DC 
5257 because slight recurrent subluxation or instability is 
not shown.  The veteran's knee has been found stable to varus 
and valgus stress.  A compensable rating under DC 5260 is not 
shown because the veteran's flexion is not shown to be 
limited to 45 degrees.  Flexion was possible to 130 degrees, 
with a 15 percent additional loss of flexion due to pain.  
That does not show limitation to 45 degrees.  A compensable 
rating is not warranted pursuant to DC 5260 because the 
veteran's extension is not shown to be limited to 10 degrees.  
Extension was to 0 degrees with a 15 percent additional loss 
of function due to pain.  With the additional loss of 
function due to pain on repetitive motion, a 10 percent 
rating has been assigned by the RO pursuant to Diagnostic 
Code 5010.  In the absence of evidence showing that a 
compensable rating is warranted under at least two of the 
applicable diagnostic codes, the Board finds that separate 
compensable ratings are not warranted for the veteran's knee 
disability.

In sum, the weight of the credible evidence demonstrates that 
the veteran's left knee disability warrant no more than a 10 
percent rating.  As the preponderance of the evidence is 
against the claim for an increased rating, the "benefit-of-
the-doubt" rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 50 (1990).  

3.  Left Leg Disability

The veteran's left leg disability has been rated as 
noncompensable under DC 5262, the diagnostic code for 
impairment of tibia and fibula.  A 10 percent rating is 
assigned for malunion of the tibia and fibula with slight 
knee or ankle disability.  A 20 percent rating is assigned 
for malunion of the tibia and fibula with moderate knee or 
ankle disability.  A 30 percent rating is assigned for 
malunion of the tibia and fibula with marked knee or ankle 
disability.  A 40 percent rating is assigned where there is a 
brace required and nonunion of the tibia and fibula with 
loose motion.  38 C.F.R. § 4.71a, DC 5262 (2007).  

On VA examination in October 2004, the veteran's x-rays 
showed a healed proximal tibia fracture and proximal fibula 
fracture.  The proximal diaphysis of the left fibula 
demonstrated some cortical irregularity and thickening, which 
most likely represented old fracture.  The diagnostic 
impression was probable post-traumatic changes of the 
proximal left fibular diaphysis.  There is no evidence of 
record that the veteran was otherwise treated for a left leg 
disability.  The evidence did not show malunion of tibia and 
fibula with slight knee or ankle disability.  38 C.F.R. 
§ 4.71a, DC 5262 (2007).  Thus, the schedular criteria of DC 
5262 cannot serve as a basis for an increased rating.  
     
The criteria under DCs 5003 and 5010 apply when limitation of 
motion would be noncompensable under a limitation of motion 
code.  38 C.F.R. § 4.71a, DCs 5003, 5010.  The veteran's left 
leg disability is noncompensable under DC 5262, the 
diagnostic code for impairment of tibia and fibula.  His knee 
disability has been separately rated pursuant to DC 5010 and 
assigned a 10 percent rating.  Also, his ankle disability has 
been rated separately pursuant to DC 5262.  Therefore, that 
knee and ankle symptomatology will not be considered in 
rating the leg disability because to do so would constitute 
pyramiding, or assigning separate ratings for the same 
pathology.  38 C.F.R. § 4.14.  There is no evidence in this 
case that demonstrates that his left leg disability is 
manifested by arthritis that is not rated under the ankle 
disability or knee disability.  Thus, the veteran is not 
entitled to a compensable rating under the schedular criteria 
of DCs 5003 and 5010.  Furthermore, malunion or nonunion of 
the tibia and fibula are not shown.  Therefore, a compensable 
rating is not warranted.

In sum, the weight of the credible evidence demonstrates that 
the veteran's left leg disability does not warrant a 
compensable rating.  As the preponderance of the evidence is 
against the claim for an increased rating, the "benefit-of-
the-doubt" rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 50 (1990).  
  
Earlier Effective Date 

The veteran contends that he is entitled to an effective date 
earlier than June 30, 2004, for the assignment of a 30 
percent disability rating for a left ankle disability.  

The effective date of a grant of an increased rating is the 
earliest date as of which it is factually ascertainable that 
an increase in disability has occurred, if the claim is 
received within a year from that date; otherwise, the 
effective date is the later of the date of increase in 
disability or the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2007); 
Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).  

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) 
(2007).    

The Court has held that 38 U.S.C.A. § 5110(b)(2) and 38 
C.F.R. § 3.400(o)(2) are applicable only where the increase 
precedes the claim, provided also that the claim is received 
within one year after the increase.  In these cases, the 
Board must determine under the evidence of record the 
earliest date that the increased rating was ascertainable.  
Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 
Vet. App. 125 (1997); VAOPGCPREC 12- 98, 63 Fed. Reg. 56705 
(1998).   

A March 1993 RO decision granted service connection for the 
veteran's left ankle disability and assigned a noncompensable 
disability rating.  A November 1996 rating decision granted 
an increased rating of 20 percent for the left ankle 
disability.  An October 2004 rating decision increased the 
veteran's left ankle disability rating from 20 to 30 percent 
disabling, effective June 30, 2004, the date the claim for 
the increased rating was received.  In determining whether 
the veteran is entitled to an earlier effective date for his 
increased rating of 30 percent, the pertinent question is 
whether there are any communications from the veteran after 
the November 1996 rating decision and prior to June 30, 2004, 
that may be interpreted as either formal or informal claims 
for an increased rating.  

The veteran asserts that he is entitled to an earlier 
effective date for his increased disability rating of 30 
percent.  A November 1996 rating decision increased the 
veteran's disability rating from 0 to 20 percent disabling, 
effective May 30, 1996.  The veteran did not, however, appeal 
that decision, and has not alleged CUE with respect to this 
rating.  The November 1996 decision is therefore final.  
Because a final decision was rendered on the May 30, 1996, 
claim for an increased rating, the May 30, 1996, claim for an 
increased rating for a left ankle disability cannot serve as 
an earlier claim for an increased rating.   

After the November 1996 decision, it was not until June 30, 
2004, that the veteran submitted a statement indicating that 
his left ankle disability had become more severe.  June 30, 
2004, is accordingly the earliest date as of which the 
veteran submitted a claim for an increased rating.  The 
question then is whether, based upon the evidence of record, 
it is factually ascertainable that the veteran's left ankle 
disability increased in severity in the one year prior to 
submitting his June 30, 2004, claim for an increased rating.   

In this regard, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in parts 
of the system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to absence of part, or 
all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2007).   

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing are related considerations.  38 C.F.R. § 4.45 (2007).   

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 
should only be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).   

When there is arthritis present for residuals such as 
limitation of motion or ankylosis, favorable or unfavorable, 
rating is to be made under the appropriate diagnostic codes 
for the specific joints involved.  Where, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the codes, a rating of 10 percent for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added, under DC 
5002.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Note: the ratings for the active 
process will not be combined with the residuals ratings for 
limitation of motion or ankylosis.  The higher rating will be 
assigned.  38 C.F.R. § 4.71a, DC 5002 (2007).    

The veteran's left ankle disability is evaluated under DC 
5262 (2007).  A 20 percent rating is assigned for malunion of 
the tibia and fibula with moderate knee or ankle disability.  
A 30 percent rating is assigned where there is malunion of 
the tibia and fibula with marked knee or ankle disability.  
38 C.F.R. § 4.71a, DC 5262 (2007).  The ankle disability is 
also rated pursuant to DC 5271.  Under that DC, a 20 percent 
rating is assigned where the evidence shows moderate 
limitation of ankle motion and a 30 percent rating is 
assigned where the evidence shows marked limitation of ankle 
motion.  38 C.F.R. § 4.71a, DC 5271 (2007).

The RO assigned a 30 percent evaluation, effective June 30, 
2004, based upon the results of the October 2004 VA 
examination.  In addressing whether a 30 percent evaluation 
was warranted prior to June 30, 2004, the Board notes that 
the pertinent evidence of record referable to a left ankle 
disability in the year prior to the date of filing the claim 
for an increased rating only shows that the veteran received 
treatment for his left ankle disability.  While there is 
evidence of treatment for a left ankle disability, the 
records do not show any evidence of malunion of tibia and 
fibula with marked knee or ankle disability.  Furthermore, 
the evidence does not show any range of motion studies or 
provide any range of motion for the ankle.  Accordingly, 
there is no evidence which would establish that the veteran 
would be entitled to a 30 percent rating prior to June 30, 
2004.

As the evidence does not show that the veteran's left ankle 
disability met the criteria for a 30 percent rating prior to 
June 30, 2004, an earlier effective date for the 30 percent 
evaluation is not warranted.    

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 50 (1990).    

With regard to VA's duty to assist the veteran, the Board 
finds that there is no further development that could show 
that the veteran is entitled to an earlier effective date.  
Consequently, any additional development would serve no 
useful purpose.  Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  See also VAOPGCPREC 5-04, 69 
Fed. Reg. 59,989 (2004).

TDIU Rating

In order to establish entitlement to TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2007).  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2006); Van Hoose v. Brown, 4 
Vet. App. 361 (1993).  

The regulatory scheme for a TDIU provides both objective and 
subjective criteria.  Hatlestad v. Brown, 5 Vet. App. 524, 
529 (1993); VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 
2317 (1992).  The objective criteria, set forth at 38 C.F.R. 
§ 3.340(a)(2) (2007), provide for a total rating when there 
is a single disability or a combination of disabilities that 
results in a 100 percent schedular evaluation.  Subjective 
criteria, set forth at 38 C.F.R. § 4.16(a) (2007), provide 
for a TDIU when, due to service-connected disability, a 
veteran is unable to secure or follow a substantially gainful 
occupation, and has a single disability rated 60 percent or 
more, or at least one disability rated 40 percent or more 
with additional disability sufficient to bring the combined 
evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  In exceptional circumstances, where the veteran 
does not meet the aforementioned percentage requirements, a 
total rating may nonetheless be assigned upon a showing that 
the individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b) (2007).    

The veteran in this case is currently rated 30 percent 
disabled due to a left ankle disability, 10 percent disabled 
due to a left knee disability, and 0 percent disabled due to 
a left leg disability, for a combined disability rating of 40 
percent.  See 38 C.F.R. § 4.25, Table I, Combined Ratings 
Table (2007).  He therefore does not meet the minimum 
schedular criteria for a TDIU.  

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2007).  
Rating boards should refer to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration of all cases of veterans who are unemployable 
by reason of service-connected disabilities but who fail to 
meet the percentage requirements set forth in 38 C.F.R. § 
4.16(a).  The veteran's service-connected disabilities, 
employment history, educational and vocational attainment, 
and all other factors having a bearing on the issue must be 
addressed.  38 C.F.R. § 4.16(b).  The rating board did not 
refer this case for extra-schedular consideration.  

The Board, however, concludes that the veteran is not 
unemployable due to his service-connected disabilities.  On 
VA examination in October 2004, the examiner found that the 
veteran's left ankle condition caused abnormal weightbearing 
and functional limitations while standing and walking but 
noted that because the veteran was currently retired, there 
was no effect on his usual occupation.  The veteran asserts 
that he is no longer able to work due to his service-
connected left ankle disability, left knee disability, and 
left leg disability, but there is no indication that these 
disabilities alone preclude him from other gainful 
employment.  Rather, there is no evidence of record in this 
case specifically indicating that it is the veteran's 
service-connected conditions that preclude him from being 
employed.  The Board therefore concludes that this case 
presents no unusual or exceptional circumstances that would 
justify a referral of the total rating claim to the Director 
of the VA Compensation and Pension Service for extra-
schedular consideration.  There is no evidence of anything 
out of the ordinary, or not average, in the veteran's 
situation.  No medical professional has ever stated that the 
veteran's service-connected disabilities alone preclude his 
obtaining or maintaining employment.  

In the absence of any evidence of unusual or exceptional 
circumstances beyond that which is contemplated by the 
assigned schedular disability evaluations, the preponderance 
of the evidence is against the claim.  The benefit-of-the-
doubt rule does not apply and the claim must be denied.  See 
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 50 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2004; a rating 
decision in October 2004; and a statement of the case in June 
2005.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the July 2005 supplemental statement of the 
case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.   




ORDER

An increased rating for a left ankle disability is denied.  

An increased rating for a left knee disability is denied.  

An increased rating for a left leg disability is denied.  

An effective date earlier than June 30, 2004, for the 
assignment of a 30 percent disability rating for a left ankle 
disability is denied.  

Entitlement to a total disability evaluation based on 
individual unemployability is denied.  


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


